Title: 18th.
From: Adams, John Quincy
To: 


       The Weather extremely warm, all day. I Dined at Mr. Dana’s. Parson Hilliard gave us two Sermons, from Philippians II. 15. Among whom ye shine as lights in the world. It is customary for the minister to preach an occasional Sermon, to the Senior Class, the Sunday preceding the 21st. of June, and this was such. By changing the indicative mood ye shine into the Imperative shine ye: he made it quite applicable; in the afternoon he addressed them in particular, and they all rose, as is customary. He paid them many Compliments, and concluded with many good wishes for their welfare. The only fault, I heard found with his address, was that he dwelt too much upon divinity, and too little upon the other Professions.
      